UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1067



CHARLIE LEE RICHARDSON,

                Plaintiff - Appellant,

          v.


CHARLES J. WILLIAMS, Human Resource Director of Cabarrus
County Schools,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin J. Reidinger,
District Judge. (3:05-cv-00211-MR-DCK)


Submitted:   June 19, 2008                 Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlie L. Richardson, Appellant Pro Se. Richard Lee Rainey,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charlie   L.    Richardson     seeks   to   appeal   the   district

court’s order denying his post-judgment motions following the

denial of relief on his civil complaint.              We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).              This appeal period is “mandatory

and jurisdictional.”           Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

November 9, 2007.        The notice of appeal was filed on December 11,

2007.    Because Richardson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented      in   the

materials      before    the    court   and     argument   would    not    aid   the

decisional process.

                                                                          DISMISSED




                                        - 2 -